 



Exhibit 10.20

Compensation Of Directors

     Only non-employee directors are compensated for serving as members of the
Board. Prior to July 2003, no directors were eligible to receive cash
compensation for the services they provide as directors, although all directors
are reimbursed for certain expenses in connection with attendance at Board and
committee meetings.

     At the 2003 Annual General Meeting of Shareholders, shareholders approved a
cash compensation package for non-employee directors. The approved plan for cash
compensation will only be effective upon the appointment of a new non-employee
Class I director. Accordingly, no payments were due to non-employee directors
during 2003. Under the approved compensation policy, upon the appointment of a
new Class I director approved by shareholders, as is contemplated at this Annual
General Meeting, non-employee directors will receive cash remuneration
consisting of $1,000 per fiscal quarter, plus $1,000 for each Board meeting
attended and $1,000 for each Committee meeting attended. In addition, the Chair
of the Audit Committee will receive an additional $500 per Audit Committee
meeting.

     In addition, under the policy approved by the shareholders, non-employee
directors are eligible for non-discretionary grants of stock options under the
Company’s option plans. Non-employee directors receive a non-discretionary
option grant of 50,000 Ordinary Shares upon their initial election or
appointment to the Board and annual option grants of 15,000 Ordinary Shares at
each Annual General Meeting of Shareholders thereafter during their term of
service. Annual option grants are not made in cases where a director’s initial
term is shorter than six months at the time of the Annual General Meeting. The
non-discretionary grants vest over a period of four years, with one-quarter of
the Ordinary Shares subject to the option becoming vested and exercisable after
one year and monthly thereafter over the remaining period of thirty-six months,
subject to continued service as a director of the Company. The grant date of the
initial option grant is the date that the non-employee director is initially
elected or appointed to the Board. The grant date of the annual option grant is
the date of the Annual General Meeting. The exercise price for these
non-discretionary grants is the closing sale price of the Company’s Ordinary
Shares on The Nasdaq SmallCap Market the day before the grant date.

